Title: To Thomas Jefferson from Albert Gallatin, 24 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        24 Apr. 1805
                     
                  
                  Congress did not act on the memorial herein alluded to: the boards of commissrs. have not been consolidated and Mr Nicholas having arrived at New Orleans in March is probably by this time on the Tombigbee.
                  Whether the construction given by the Commissrs. (Kirby, Chambers & Nicholas) to the law was correct or not I cannot say, because the memorial stated only general grounds of complaint of which, without a knowledge of the facts, it was impossible to judge. The most active supporters of the memorial which is now supported by Gilmore, Green and Harwell, were, however Cato West & his friends at Natchez. I believe they were afraid that if the same principles which had governed Kirby in Mobile were adopted by the Commissrs. at Natchez, it would curtail their extensive claims; and the memorial of the Legislature to Congress was perhaps less intended for the purpose of obtaining a revision of Kirby’s decisions, than for that of influencing, by the fear of a similar denunciation, the expected decisions of Rodney & Williams. This induced me to write to those two Gentlemen that without pretending to decide on the correctness of every determination of the Mobile commissrs., yet there was every reason to believe, (both on account of their integrity & intelligence) that they had given to the law in general its true construction. On one point indeed which was specified I have no doubt they had.   It is true at the same time that the whole amount of land, claims to which they have recognized, does not exceed 37,000 acres exclusively of pre-emption rights; but an additional number will be recognized this spring under the act of last year. That those people will be very troublesome must be expected from their habits & situation—
                  
                     —A. G.
                  
                  
                     Memorandum on the Tombigbee petitions. Note No answer necessary to either, the act of last session being a sufficient answer to both—
                  
               